
	
		II
		111th CONGRESS
		1st Session
		S. 2800
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 19, 2009
			Mrs. Murray (for herself
			 and Mr. Franken) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend subtitle B of title VII of the
		  McKinney-Vento Homeless Assistance Act to provide education for homeless
		  children and youths, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Educational Success for Children and
			 Youth Without Homes Act of 2009.
		2.Education for homeless children and
			 youthsSubtitle B of title VII
			 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.) is
			 amended to read as follows:
			
				BEducation for homeless children and
				youths
					721.Statement of policyThe following is the policy of
				Congress:
						(1)Each State and local educational agency
				shall ensure that each homeless child and youth has access to the same free
				appropriate public education, including a public preschool education, as is
				provided to other children and youths.
						(2)In any State where compulsory residency
				requirements or other requirements of laws, regulations, practices, or policies
				may act as a barrier to the identification, enrollment, attendance, or success
				in school of homeless children and youths, the State and local educational
				agencies shall review and revise such laws, regulations, practices, or policies
				to ensure that homeless children and youths are afforded the same free
				appropriate public education as is provided to other children and
				youths.
						(3)Homelessness is not a sufficient reason to
				separate students from the mainstream school environment.
						(4)Homeless children and youths shall have
				access to the education and other services that such children and youths need
				to ensure that such children and youths have an opportunity to meet the same
				challenging State student academic achievement standards to which all students
				are held.
						722.Grants for State and local activities for
				the education of homeless children and youths
						(a)General authorityThe Secretary is authorized to make grants
				to States from allotments made under subsection (c) and in accordance with this
				section to enable such States to carry out the activities described in
				subsections (d) through (h).
						(b)ApplicationIn order for a State to be eligible to
				receive a grant under this section, the State educational agency, in
				consultation with other relevant State agencies, shall submit an application to
				the Secretary at such time, in such manner, and containing or accompanied by
				such information as the Secretary may reasonably require.
						(c)Allocation and reservations
							(1)Allocation
								(A)In generalSubject to subparagraph (C), the Secretary
				is authorized to allot to each State an amount that bears the same ratio to the
				amount appropriated for such year under section 726 that remains after the
				Secretary reserves funds under paragraph (2) and uses funds to carry out
				section 724 (d) and (h), as the amount allocated under section 1122 of the
				Elementary and Secondary Education Act of 1965 (20 U.S.C. 6332) to the State
				for that year bears to the total amount allocated under section 1122 of such
				Act to all States for that year, except as provided in subparagraph (B).
								(B)Minimum allotmentsNo State shall receive less under this
				paragraph than the greater of—
									(i)$300,000; or
									(ii)one-fourth of 1 percent of the amount
				appropriated under section 726 for that year.
									(C)Ratable reduction for insufficient
				fundsIf there are
				insufficient funds in a fiscal year to allot to each State the minimum amount
				under subparagraph (B), the Secretary shall ratably reduce the allotments to
				all States based on the proportionate share that each State received under this
				subsection for the preceding fiscal year.
								(2)Reservations
								(A)Students in territoriesThe Secretary is authorized to reserve 0.1
				percent of the amount appropriated for each fiscal year under section 726 to be
				allocated by the Secretary among the United States Virgin Islands, Guam,
				American Samoa, and the Commonwealth of the Northern Mariana Islands, according
				to their respective needs for assistance under this subtitle, as determined by
				the Secretary. Funds allocated under this subparagraph shall be used for
				programs that are consistent with the purposes of the programs described in
				this subtitle.
								(B)Indian students
									(i)TransferThe Secretary shall transfer 1 percent of
				the amount appropriated for each fiscal year under section 726 to the
				Department of the Interior for programs that are for Indian students served by
				schools funded by the Secretary of the Interior, as determined under the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), and
				that are consistent with the purposes of the programs described in this
				subtitle.
									(ii)AgreementThe Secretary of Education and the
				Secretary of the Interior shall enter into an agreement, consistent with the
				requirements of this subtitle, for the distribution and use of the funds
				described in clause (i) under terms that the Secretary of Education determines
				best meet the purposes of the programs described in this subtitle. Such
				agreement shall set forth the plans of the Secretary of the Interior for the
				use of the funds transferred, including appropriate goals, objectives, and
				milestones for that use.
									(d)State activitiesGrant funds from a grant made to a State
				under this section shall be used for the following:
							(1)To carry out the policies set forth in
				section 721 in the State.
							(2)To provide activities and services to
				improve the identification of homeless children and youths and enable such
				children and youths to enroll in, attend, and succeed in school and preschool
				programs.
							(3)To establish or designate an Office of the
				Coordinator for Education of Homeless Children and Youths in the State
				educational agency in accordance with subsection (f) that has sufficient
				capacity, resources, and support to carry out the duties described in this
				subtitle.
							(4)To prepare and carry out the State plan
				described in subsection (g).
							(5)To develop and implement professional
				development activities for liaisons designated under subsection (g)(1)(J)(ii),
				other local educational agency and school personnel, and community
				agencies—
								(A)to improve their identification of homeless
				children and youths; and
								(B)to heighten their awareness of, and
				capacity to respond to, specific problems in the education of homeless children
				and youths.
								(e)State and local subgrants
							(1)Minimum disbursements by
				StatesFrom the grant funds
				made available each year to a State under subsection (a) to carry out this
				subtitle, the State educational agency shall distribute not less than 75
				percent by making subgrants under section 723 to local educational agencies for
				the purposes of carrying out section 723.
							(2)Use by State educational
				agencyFrom the remainder of
				those grant funds, a State educational agency may use amounts to conduct
				activities under subsection (f) directly or through grants or contracts.
							(f)Functions of the office of the
				coordinatorThe Coordinator
				for Education of Homeless Children and Youths established in each State
				shall—
							(1)(A)gather and make publicly available
				reliable, valid, and comprehensive information—
									(i)on the number of homeless children and
				youths identified in the State;
									(ii)on the nature and extent of the problems
				homeless children and youths have in gaining access to public preschool
				programs and to public elementary schools and secondary schools;
									(iii)on the difficulties in identifying the
				special needs and barriers to participation and achievement of such children
				and youths;
									(iv)on any progress made by the State
				educational agency and local educational agencies in the State in addressing
				such problems and difficulties; and
									(v)describing subgrants awarded under this
				subtitle, and the success of the programs under this subtitle in identifying
				homeless children and youths and allowing such children and youths to enroll
				in, attend, and succeed in, school; and
									(B)ensure that a report indicating the numbers
				of homeless children and youths identified by each local educational agency in
				the State shall be posted annually on the State educational agency’s
				website;
								(2)develop and carry out the State plan
				described in subsection (g);
							(3)collect data for and transmit to the
				Secretary, at such time and in such manner as the Secretary may require,
				reports containing such information as the Secretary determines is necessary to
				assess the educational needs of all homeless children and youths within the
				State, including data requested pursuant to subsection (h) of section
				724;
							(4)in order to improve identification of
				homeless children and youths and to improve the provision of comprehensive
				education and related support services to homeless children and youths and
				their families, and to minimize educational disruption, coordinate activities,
				and collaborate with—
								(A)educators, including special education
				personnel, child development and preschool program personnel, truancy,
				attendance, and dropout prevention personnel, and personnel from programs
				provided under titles I, III, and IV of the Elementary and Secondary Education
				Act of 1965 (20 U.S.C. 6301 et seq., 6801 et seq., and 7101 et seq.) and
				similar State programs;
								(B)providers of services to homeless children
				and youths and their families, including services of public and private child
				welfare and social services agencies, law enforcement agencies, juvenile and
				family courts, agencies providing mental health services, domestic violence
				agencies, child care providers, runaway and homeless youth centers, and
				providers of services and programs funded under the Runaway and Homeless Youth
				Act (42 U.S.C. 5701 et seq.);
								(C)providers of emergency, transitional, and
				permanent housing to homeless children and youths, and their families,
				including public housing agencies, shelter operators, operators of transitional
				housing facilities, and providers of transitional living programs for homeless
				youths;
								(D)local educational agency liaisons
				designated under subsection (g)(1)(J)(ii) for homeless children and
				youths;
								(E)community organizations and groups
				representing homeless children and youths and their families;
								(F)relevant State agencies and task forces,
				such as State interagency councils on homelessness, State agencies
				administering higher education programs and councils for higher education,
				State housing agencies, emergency and disaster response teams, State Head Start
				collaboration offices, and State advisory panels and State interagency
				coordinating councils convened under parts B and C of the Individuals With
				Disabilities Education Act (20 U.S.C. 1411 et seq., 1431 et seq.); and
								(G)the Coordinators for Education of Homeless
				Children and Youths in other States, including adjacent States;
								(5)provide professional development and
				technical assistance to and conduct monitoring of local educational agencies,
				in coordination with local educational agency liaisons designated under
				subsection (g)(1)(J)(ii), to ensure that local educational agencies comply with
				the requirements of paragraphs (3) through (7) of subsection (g), and
				subsection (h); and
							(6)respond to inquiries from parents and
				guardians of homeless children and youths and unaccompanied youths to ensure
				that each child or youth who is the subject of such an inquiry receives the
				full protections and services provided by this subtitle.
							(g)State plan
							(1)In generalEach State shall submit to the Secretary
				and carry out a plan to provide for education and related support services for
				all homeless children and youths within the State. Such plan shall include the
				following:
								(A)A description of how such children and
				youths are (or will be) given the opportunity to meet the same challenging
				State student academic achievement standards as all students are expected to
				meet.
								(B)A description of the procedures the State
				educational agency will use, in coordination with local educational agencies,
				to identify all such children and youths in the State and to assess their
				special needs.
								(C)A description of procedures for the prompt
				resolution of disputes arising under this subtitle, which shall—
									(i)ensure that local educational agencies have
				developed dispute resolution procedures which, at a minimum—
										(I)are developed in coordination and
				collaboration with the liaisons designated under subparagraph (J)(ii);
										(II)are accessible to parents and guardians of
				homeless children and youths, and to unaccompanied youths;
										(III)provide such parents, guardians, and
				unaccompanied youths with sufficient opportunity to present their complaints;
				and
										(IV)designate decisionmakers who have received
				training on the requirements of this subtitle;
										(ii)ensure that parents and guardians of
				homeless children and youths, and unaccompanied youths, who have exhausted the
				procedures available under clause (i) are able to appeal to the State
				educational agency, which shall render decisions that are binding on the
				relevant local educational agencies;
									(iii)define the role of the Coordinator for
				Education of Homeless Children and Youths in resolving disputes under this
				subtitle appealed to the State educational agency;
									(iv)include procedures to resolve promptly
				disputes under this subtitle between local educational agencies;
									(v)ensure that homeless children and youths
				are enrolled in school pursuant to paragraph (3)(E) and receive transportation
				pursuant to subparagraph (J)(iii) pending final resolution of disputes,
				including resolution through all available local and State dispute resolution
				procedures and pending legal actions, paying particular attention to ensuring
				enrollment in cases of disputes between local educational agencies; and
									(vi)include procedures for State educational
				agencies or local educational agencies to determine the need for, and ensure
				the delivery of, additional academic support in cases in which a local
				educational agency has unlawfully denied a student access to school or school
				services, including transportation.
									(D)A description of programs for school and
				other local educational agency personnel (including the liaisons, principals,
				attendance officers, teachers, enrollment personnel, and pupil services
				personnel) to heighten the awareness of such personnel of the specific needs of
				homeless adolescents, including runaway and homeless youths.
								(E)A description of procedures that ensure
				that homeless children and youths are able to participate in Federal, State, or
				local nutrition programs.
								(F)A description of procedures that ensure
				that—
									(i)homeless children have access to public
				preschool programs, administered by the State educational agency or local
				educational agency, including through the policies and practices required under
				paragraph (7);
									(ii)homeless youths, including youths separated
				from public schools, are identified and accorded access to appropriate
				secondary education and related support services, including through the
				implementation of policies and practices to ensure that such youths are—
										(I)able to receive credit for full or partial
				coursework satisfactorily completed while attending a prior school;
										(II)are afforded opportunities to recover
				credits lost during periods of homelessness; and
										(III)are not penalized for absences related to
				homelessness and are allowed to receive credit for work completed after their
				enrollment; and
										(iii)homeless children and youths who meet the
				relevant eligibility criteria have access to magnet school, summer school,
				vocational and technical education, advanced placement, online learning
				opportunities, and charter school programs.
									(G)Strategies to address problems identified
				in the reports provided to the Secretary under subsection (f)(3).
								(H)Strategies to address other problems with
				respect to the education of homeless children and youths, including enrollment
				problems related to—
									(i)immunization and other required health
				records and screenings;
									(ii)residency requirements;
									(iii)lack of birth certificates, school records,
				or other documentation;
									(iv)guardianship issues; or
									(v)uniform or dress code requirements.
									(I)A demonstration that the State educational
				agency, and local educational agencies and schools in the State, regularly
				review and revise their policies and practices to remove barriers to the
				identification, enrollment, attendance, retention, and success of homeless
				children and youths in schools and public preschool programs in the
				State.
								(J)Assurances that the following will be
				carried out:
									(i)Prevention of stigmas and
				segregationThe State
				educational agency and local educational agencies in the State will adopt
				policies and practices to ensure that homeless children and youths are not
				stigmatized or segregated on the basis of their status as homeless.
									(ii)LiaisonLocal educational agencies will designate a
				staff person as the local educational agency liaison for homeless children and
				youths, who shall have sufficient training, resources, and time to carry out
				the duties described in paragraph (6), and who may also be a coordinator for
				other Federal programs.
									(iii)Provision of transportationThe State and local educational agencies
				will adopt policies and practices to ensure that transportation is provided
				expeditiously, at the request of the parent or guardian involved (or in the
				case of an unaccompanied youth, the liaison), to and from the school of origin
				(as defined in paragraph (3)(J)), for as long as the student has the right to
				attend the school of origin as determined in paragraph (3)(A), in accordance
				with the following, as applicable:
										(I)Within one local educational
				agencyIf the child or youth
				continues to live in the area served by the local educational agency for the
				school of origin, the childs or youths transportation to and
				from the school of origin shall be provided or arranged by the local
				educational agency for the school of origin.
										(II)Involving more than one local educational
				agencyIf the child's or
				youth's living arrangements in the area served by the local educational agency
				of origin terminate and the child or youth, though continuing the child's or
				youth's education in the school of origin, begins living in an area served by
				another local educational agency, the local educational agency of origin and
				the local educational agency for the area in which the child or youth is living
				shall share equally the cost and responsibility for providing transportation to
				and from the school of origin unless the agencies agree upon another method to
				apportion cost and responsibility, or the State educational agency has devised
				another method to apportion cost and responsibility among local educational
				agencies.
										(iv)School
				successThe State educational
				agency and local educational agencies will adopt policies and practices to
				promote school success for homeless children and youths, including by—
										(I)ensuring that homeless children and youths
				have opportunities to meet the same challenging State student academic
				achievement standards to which other students are held;
										(II)ensuring that homeless children and youths
				are able to participate fully in all classes and school activities, including
				extracurricular activities, athletic activities for which they meet skill level
				requirements, before and after school programs, summer school programs, field
				trips, classes, tests, and activities with fees, services provided under title
				I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et
				seq.) and similar State and local programs, and other activities made available
				to nonhomeless students; and
										(III)ensuring that such policies and practices
				remove barriers to participation related to fees, credit accrual policies, lack
				of guardianship, lack of transportation, enrollment and participation
				deadlines, and residency requirements.
										(2)Compliance
								(A)In generalEach plan adopted under this subsection
				shall also describe how the State will ensure that local educational agencies
				in the State will comply with the requirements of paragraphs (3) through
				(7).
								(B)CoordinationSuch plan shall indicate what technical
				assistance the State will furnish to local educational agencies and how
				compliance efforts will be coordinated with the local educational agency
				liaisons designated under paragraph (1)(J)(ii).
								(3)Local educational agency
				requirements
								(A)In generalThe local educational agency serving each
				child or youth to be assisted under this subtitle shall, according to the
				child's or youth's best interest—
									(i)continue the child's or youth's education
				in the school of origin for the duration of homelessness—
										(I)in any case in which the child or youth
				becomes a homeless child or youth between academic years or during an academic
				year; and
										(II)for the remainder of the academic year, if
				the child or youth becomes permanently housed during an academic year;
				or
										(ii)enroll the child or youth in any public
				school that nonhomeless students who live in the attendance area in which the
				child or youth is actually living are eligible to attend.
									(B)School stabilityTo promote the school stability of the
				child or youth, and in determining the best interest of the child or youth
				under subparagraph (A), the local educational agency shall—
									(i)presume that keeping the child or youth in
				the school of origin is in the child's or youth's best interest, except when
				doing so is contrary to the wishes of the child's or youth's parent or
				guardian, or the unaccompanied youth;
									(ii)consider student-centered factors related
				to the child's or youth's best interest, giving priority to the wishes of the
				parent, guardian, or unaccompanied youth, including—
										(I)the harmful impact of school mobility on
				academic achievement and social and emotional well-being;
										(II)the age of the child or youth;
										(III)the impact any commute may have on the
				child's or youth's education;
										(IV)personal safety issues;
										(V)the child's or youth's need for special
				instruction, including special education and related services;
										(VI)the length of anticipated stay in a
				temporary shelter or other temporary location;
										(VII)the time remaining in the school year;
				and
										(VIII)the school placement of family
				members;
										(iii)if, after conducting the best interest
				determination described in clause (ii), the local educational agency determines
				that it is not in the child’s or youth’s best interest to attend the school of
				origin or the school requested by the parent, guardian, or unaccompanied youth,
				provide the child’s or youth’s parent or guardian or the unaccompanied youth
				with a written explanation of the reasons for its determination, in a manner
				and form understandable to such parent, guardian, or youth, including
				information regarding the right to appeal described in subparagraph (E);
									(iv)in the case of an unaccompanied youth,
				ensure that the liaison designated under paragraph (1)(J)(ii) assists in
				placement or enrollment decisions under this subparagraph, gives priority to
				the views of such unaccompanied youth, and provides notice to such youth of the
				right to appeal described in subparagraph (E); and
									(v)provide transportation pursuant to
				paragraphs (1)(J)(iii) and (4).
									(C)Enrollment
									(i)In generalThe school selected in accordance with this
				paragraph shall immediately enroll the homeless child or youth, even if the
				child or youth—
										(I)is unable to produce records normally
				required for enrollment, including previous academic records, records of
				immunizations and health screenings and other required health records, proof of
				residency or guardianship, or other documentation;
										(II)has unpaid fines or fees from prior schools
				or is unable to pay fees in the school selected; or
										(III)has missed application or enrollment
				deadlines during any period of homelessness.
										(ii)Relevant academic recordsThe enrolling school shall immediately
				contact the school last attended by the child or youth to obtain relevant
				academic and other records.
									(iii)Relevant health recordsIf the child or youth needs to obtain
				immunizations or health screenings, or immunization or other required health
				records, the enrolling school shall immediately enroll the child or youth and
				refer the parent or guardian of the child or youth, or the unaccompanied youth,
				to the local educational agency liaison designated under paragraph (1)(J)(ii),
				who shall assist in obtaining necessary immunizations or screenings, or
				immunization or other required health records in accordance with subparagraph
				(D).
									(iv)No liabilityWhenever the school selected enrolls an
				unaccompanied youth in accordance with this paragraph, no liability shall be
				imposed upon the school by reason of enrolling the youth without parent or
				guardian consent.
									(D)Records
									(i)In generalAny record ordinarily kept by the school,
				including records of immunizations and health screenings and other required
				health records, academic records, birth certificates, guardianship records, and
				evaluations for special services or programs, regarding each homeless child or
				youth shall be—
										(I)maintained so that the records involved are
				available, in a timely fashion, when a homeless child or youth enters a new
				school or school district;
										(II)immediately sent to the enrolling school,
				even if the child or youth owes fees or fines or was not withdrawn from the
				previous school in conformance with local withdrawal procedures; and
										(III)maintained in a manner consistent with
				section 444 of the General Education Provisions Act (20 U.S.C. 1232g).
										(ii)ReleaseSchool records needed for academic
				placement decisions shall be released immediately by the previous school by
				facsimile transmission or other available electronic means.
									(E)DisputesIf a dispute arises over eligibility for
				services, school selection, enrollment in a school, or any other issue under
				this subtitle—
									(i)the child or youth involved shall be
				immediately enrolled in the school in which enrollment is sought, pending final
				resolution of the dispute, including all available appeals;
									(ii)the parent, guardian, or unaccompanied
				youth involved shall be provided with written explanations of any decisions
				made by the school, the local educational agency, or the State educational
				agency involved, which shall include information about the right to appeal such
				decisions;
									(iii)the parent, guardian, or unaccompanied
				youth shall be referred to the local educational agency liaison designated
				under paragraph (1)(J)(ii), who shall carry out the dispute resolution process
				as described in paragraph (1)(C) as expeditiously as possible after receiving
				notice of such dispute; and
									(iv)in the case of an unaccompanied youth, the
				liaison shall ensure that the youth is immediately enrolled in the school in
				which the youth seeks enrollment pending resolution of such dispute.
									(F)Placement choiceThe choice regarding placement shall be
				made regardless of whether the child or youth involved lives with the homeless
				parents or has been temporarily placed elsewhere.
								(G)Contact InformationNothing in this subtitle shall prohibit a
				local educational agency from requiring a parent or guardian of a homeless
				child to submit contact information.
								(H)PrivacyInformation about a homeless child's or
				youth's living situation shall be treated as a student education record under
				section 444 of the General Education Provisions Act (20 U.S.C. 1232g) and shall
				not be released to housing providers, employers, law enforcement personnel, or
				other persons or agencies not authorized to have such information under section
				99.31 of title 34, Code of Federal Regulations, paying particular attention to
				preventing disruption of the living situation of the child or youth and to
				supporting the safety of such children and youths who are survivors of domestic
				violence and unaccompanied youths.
								(I)Academic achievementThe school selected in accordance with this
				paragraph shall ensure that homeless children and youths have opportunities to
				meet the same challenging State student academic achievement standards to which
				other students are held, including implementing the policies and practices
				required by paragraph (1)(J)(iv).
								(J)School of origin definedIn this paragraph:
									(i)In generalThe term school of origin
				means the school that a child or youth attended when permanently housed or the
				school in which the child or youth was last enrolled.
									(ii)Receiving schoolWhen the child or youth completes the final
				grade level served by the school of origin, as described in clause (i), the
				term school of origin shall include the designated receiving
				school at the next grade level for all feeder schools.
									(4)Comparable servicesIn addition to receiving services provided
				for homeless children and youths under this subtitle or other Federal, State,
				or local laws, regulations, policies, or practices, each homeless child or
				youth to be assisted under this subtitle also shall be provided services
				comparable to services offered to other students in the school selected under
				paragraph (3), including the following:
								(A)Transportation services.
								(B)Educational services for which the child or
				youth meets the eligibility criteria, including services provided under title I
				of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.)
				or services of similar State or local programs, charter schools, magnet
				schools, educational programs for children with disabilities, and educational
				programs for students with limited English proficiency.
								(C)Programs in vocational and technical
				education.
								(D)Programs for gifted and talented
				students.
								(E)School nutrition programs.
								(5)Coordination
								(A)In generalEach local educational agency shall
				coordinate—
									(i)the provision of services under this
				subtitle with the services of local social services agencies and other agencies
				or entities providing services to homeless children and youths and their
				families, including services and programs funded under the Runaway and Homeless
				Youth Act (42 U.S.C. 5701 et seq.) or provided by other agencies serving
				unaccompanied youths, public and private child welfare agencies, Head Start
				centers and local entities administering State-funded preschool programs, and
				agencies providing mental health services;
									(ii)transportation, transfer of school records,
				and other interdistrict activities, with other local educational
				agencies;
									(iii)the provision of services under this
				subtitle with the provision of other education programs, including programs
				provided under titles I, III, and IV of the Elementary and Secondary Education
				Act of 1965 (20 U.S.C. 6301 et seq., 6801 et seq., and 7101 et seq.) and
				similar State and local programs, programs in vocational and technical
				education, truancy and dropout prevention programs, before and after school
				programs, summer school programs, programs provided for students with
				disabilities, students with limited English proficiency, and gifted and
				talented students, and local educational agency transportation services;
				and
									(iv)activities, planning, and initiatives with
				State and local agencies and organizations providing emergency, transitional,
				and permanent housing and other services to homeless families and unaccompanied
				youths, including developing and implementing strategies to minimize
				educational disruption for children and youths who become homeless.
									(B)Coordination purposeThe coordination required under
				subparagraph (A) shall be designed to—
									(i)ensure that all homeless children and
				youths are promptly identified;
									(ii)ensure that homeless children and youths
				have access to and are in reasonable proximity to available education and
				related support services;
									(iii)decrease school mobility and ensure that
				agencies placing homeless children and youth in housing and agencies providing
				housing and other services consider the proximity of housing and services to a
				child or youth's school of origin (as defined in paragraph (3)(J)); and
									(iv)raise the awareness of school personnel and
				service providers of the effects of short-term stays in a shelter and other
				challenges associated with homelessness.
									(C)Homeless children and youths with
				disabilities
									(i)In generalFor children and youth who are to be
				assisted both under this subtitle, and under the Individuals with Disabilities
				Education Act (20 U.S.C. 1400 et seq.) or section 504 of the Rehabilitation Act
				of 1973 (29 U.S.C. 794), each local educational agency shall coordinate the
				provision of services under this subtitle with the provision of programs for
				children with disabilities served by that local educational agency and other
				involved local educational agencies.
									(ii)Cost and responsibility for individuals
				with disabilitiesSuch
				coordination shall include the following:
										(I)TransportationEach local educational agency shall adopt
				policies and practices to apportion the cost and responsibility for providing
				transportation to children and youths entitled to transportation services under
				both paragraph (1)(J)(iii) and the Individuals with Disabilities Education Act
				(20 U.S.C. 1400 et seq.) or section 504 of the Rehabilitation Act of 1973 (29
				U.S.C. 794).
										(II)Public or private educational
				program
											(aa)In generalExcept as provided in item (bb), if a local
				educational agency has placed a child or youth in a private educational
				program, or in a public educational program outside the area served by that
				local educational agency, under section 614(d)(1)(A) of the Individuals with
				Disabilities Education Act (20 U.S.C. 1414(d)(1)(A)), and though moving to an
				area served by another local educational agency, the homeless child or youth is
				to remain in that educational program as the child's or youth's school of
				origin (as defined in paragraph (3)(J)) under subparagraphs (A) and (B) of
				paragraph (3), the local educational agency that made the placement shall
				continue payments for the placement.
											(bb)ExceptionItem (aa) shall apply unless the local
				educational agency that made the placement and the local educational agency in
				the area where the student is temporarily residing agree upon another method to
				apportion the cost, or the State educational agency involved has devised
				another method to apportion cost and responsibility among local educational
				agencies.
											(6)Local educational agency liaison
								(A)DutiesEach local educational agency liaison for
				homeless children and youths, designated under paragraph (1)(J)(ii), shall
				ensure that—
									(i)all homeless children and youths are
				identified by school personnel and through outreach and coordination activities
				with other entities and agencies, including through such measures as inquiries
				concerning housing status on school registration forms and on withdrawal or
				exit forms;
									(ii)homeless children and youths are
				immediately enrolled in, and have a full and equal opportunity to succeed in,
				schools of that local educational agency;
									(iii)homeless families, and homeless children
				and youths, have access to educational services for which such families,
				children, and youths are eligible, including services through Head Start, Early
				Head Start, early intervention, and Even Start programs, and preschool programs
				described in paragraph (7)(A);
									(iv)homeless families, and homeless children
				and youths receive referrals to health care services, dental services, mental
				health and substance abuse services, housing services, and other appropriate
				services;
									(v)the parents or guardians of homeless
				children and youths are informed of the educational and related opportunities
				available to their children, including preschool opportunities, and are
				provided with meaningful opportunities to participate in the education of their
				children;
									(vi)public notice of the educational rights of
				homeless children and youths is incorporated into documents related to
				residency requirements or enrollment, provided upon school enrollment and
				withdrawal, posted on the local educational agency’s website, and disseminated
				in locations frequented by parents or guardians of such children and youths,
				and unaccompanied youths, including schools, shelters, public libraries, and
				soup kitchens, in a manner and form understandable to parents and guardians of
				homeless children and youths and unaccompanied youths;
									(vii)disputes are resolved in accordance with
				paragraph (3)(E);
									(viii)the parent or guardian of a homeless child
				or youth, and any unaccompanied youth, is fully informed of all transportation
				services, including transportation to the school of origin, as described in
				paragraph (1)(J)(iii), and is assisted in accessing transportation to the
				school that is selected under paragraph (3)(A);
									(ix)school personnel are adequately prepared to
				implement this subtitle and receive professional development, resource
				materials, technical assistance, and other support; and
									(x)unaccompanied youths—
										(I)are enrolled in school;
										(II)have opportunities to meet the same
				challenging State student academic achievement standards to which other
				students are held, including through implementation of the policies and
				practices required by subparagraphs (F)(ii) and (J)(iv) of paragraph (1);
				and
										(III)are informed of their status as independent
				students under section 480 of the Higher Education Act of 1965 (20 U.S.C.
				1087vv), including through school counselors that have received professional
				development about unaccompanied youth, and receive verification of such status
				for purposes of the Free Application for Federal Student Aid described in
				section 483 of such Act (20 U.S.C. 1090).
										(B)NoticeState Coordinators appointed under
				subsection (d)(3) and local educational agencies shall inform school personnel,
				service providers, and advocates working with homeless families and homeless
				children and youths of the contact information and duties of the local
				educational agency liaisons, including publishing an annually updated list of
				the liaisons on the State educational agency’s website.
								(C)Local and State coordinationThe local educational agency liaisons
				shall, as a part of their duties, coordinate and collaborate with the State
				Coordinators and community and school personnel responsible for the provision
				of education and related support services to homeless children and youths. Such
				coordination shall include collecting and providing to the State Coordinator
				the reliable, valid, and comprehensive data needed to meet the requirements of
				paragraphs (1) and (3) of subsection (f).
								(D)Professional developmentThe local educational agency liaisons shall
				participate in the professional development and other technical assistance
				activities provided by the State Coordinator pursuant to subsection
				(f)(5).
								(7)School readiness for homeless
				children
								(A)State and local educational
				agenciesEach State
				educational agency and local educational agency shall ensure that entities
				carrying out preschool programs funded, administered, or overseen by the agency
				involved—
									(i)comply with paragraphs (3) and (4), except
				that in the absence of contrary State law or policy, such entities shall not be
				required to enroll a homeless child immediately in a preschool program that is
				operating at full capacity when the child seeks to enroll;
									(ii)identify and prioritize homeless children
				for enrollment and increase their enrollment and attendance in preschool
				programs, including through policies such as—
										(I)reserving spaces in preschool programs for
				homeless children;
										(II)conducting targeted outreach to homeless
				children and their families;
										(III)waiving application deadlines;
										(IV)providing ongoing professional development
				for staff regarding the needs of homeless children and their families and
				strategies to serve the children and families; and
										(V)developing the capacity to serve all
				identified homeless children; and
										(iii)review the educational and related needs of
				homeless children and their families in such agency's service area, in
				coordination with the liaison designated under paragraph (1)(J)(ii), and
				develop policies and practices to meet identified needs.
									(B)Other State agenciesIn the case of State-funded preschool
				programs that are not funded, administered, or overseen by the State
				educational agency or a local educational agency, the State agency that funds,
				administers, or oversees such preschool programs shall—
									(i)develop, review, and revise its policies
				and practices to remove barriers to the identification, enrollment, attendance,
				retention, and success of homeless children for or in preschool programs
				funded, administered, or overseen by the agency;
									(ii)ensure that the entities comply with the
				provisions of paragraph (3) and (4) except that such entities, with respect to
				such programs—
										(I)shall not be required to enroll a homeless
				child immediately in a preschool program that is operating at full capacity
				when the child seeks to enroll, in the absence of contrary State law or
				policy;
										(II)shall not be subject to the dispute
				resolution procedures of the State educational agency or local educational
				agencies, but shall ensure that all of the dispute resolution procedures
				available through such programs and the State agency that funds, administers,
				or oversees such programs are accessible to parents and guardians of homeless
				children and shall provide such parents and guardians with a written
				explanation of their dispute and appeal rights; and
										(III)shall not be subject to the transportation
				requirements of paragraphs (1)(J)(iii) or (3)(B)(v), but shall remove barriers
				to transportation services for homeless children and shall, to the maximum
				extent practicable, arrange or provide transportation for homeless children to
				attend preschool programs, including their preschool program of origin;
										(iii)identify and prioritize homeless children
				for enrollment and increase their enrollment and attendance in preschool
				programs, including through policies such as—
										(I)reserving spaces in preschool programs for
				homeless children;
										(II)conducting targeted outreach to homeless
				children and their families;
										(III)waiving application deadlines;
										(IV)providing ongoing professional development
				for staff regarding the needs of homeless children and their families and
				strategies to serve the children and families; and
										(V)develop capacity to serve all identified
				homeless children; and
										(iv)review the educational and related needs of
				homeless children and their families in the State, in coordination with the
				Office of the Coordinator for Education of Homeless Children and Youths
				established under subsection (d)(3), and develop policies and practices to meet
				identified needs.
									(h)Prohibition on segregating homeless
				children and youths
							(1)In generalIn providing a free appropriate public
				education to a homeless child or youth, no State receiving funds under this
				subtitle shall segregate such child or youth in a separate school, or in a
				separate program within a school, based on such child's or youth's status as
				homeless.
							(2)Transition from segregated schools in
				formerly covered countiesTo
				ensure a smooth, rapid, and complete transition for all homeless children and
				youths from segregated to nonsegregated schools or programs, in formerly
				covered counties, each local educational agency that serves such a covered
				county shall—
								(A)coordinate activities with those segregated
				schools and schools with segregated programs located in formerly covered
				counties, to identify each homeless child and youth enrolled in such schools
				and programs;
								(B)for each homeless child and youth so
				identified, determine if the child or youth has a school of origin (as defined
				in subsection (g)(3)(J)) and either—
									(i)immediately enroll the child or youth in
				the school of origin if it is in the child's or youth's best interest in
				accordance with this subtitle and consistent with the wishes of the parent,
				guardian, or unaccompanied youth involved, and provide transportation to and
				from the school of origin; or
									(ii)immediately enroll the child or youth in
				any nonsegregated public school if enrollment in the school of origin is not in
				the child's or youth's best interest in accordance with this subtitle or is
				against the wishes of the parent, guardian, or unaccompanied youth;
									(C)provide the parent, guardian, or
				unaccompanied youth with information about the dispute resolution process
				available under this subtitle;
								(D)ensure that each homeless child or youth
				receives the full protections and services provided by this subtitle;
				and
								(E)implement other policies and practices
				necessary to ensure a smooth, rapid, and complete integration of the children
				and youths into the public schools of the local educational agency.
								(3)Role of State educational agency in
				transitionThe State
				educational agencies of California and Arizona shall provide technical
				assistance to the local educational agencies in the State that serve formerly
				covered counties to ensure the requirements of paragraph (2) are met.
							(4)Transition periodNot later than the end of the academic year
				in which the Educational Success for Children
				and Youth Without Homes Act of 2009 is enacted, the transition
				referred to in paragraph (2) shall be complete.
							(i)No diminishment of powerNothing in this subtitle shall be construed
				to diminish the rights of parents or guardians of homeless children or youth,
				or unaccompanied youth, otherwise provided under State law, policy, or
				practice, including laws or policies that authorize the best interest
				determination in subsection (g)(3) to be made solely by the parent, guardian,
				or youth involved.
						723.Local educational agency subgrants for the
				education of homeless children and youths
						(a)General authority
							(1)In generalThe State educational agency shall, in
				accordance with section 722(e), and from amounts made available to such agency
				under section 726, make subgrants to local educational agencies for the purpose
				of facilitating the identification, enrollment, attendance, and success in
				school of homeless children and youths.
							(2)Services
								(A)In generalServices under paragraph (1)—
									(i)may be provided through programs on school
				grounds or at other facilities; and
									(ii)shall, to the maximum extent practicable,
				be provided through existing programs and mechanisms that integrate homeless
				children and youths with nonhomeless children and youths.
									(B)Services on school groundsIf services under paragraph (1) are
				provided to homeless children and youths on school grounds, the school involved
				may use funds under this subtitle to provide the same services to other
				children and youths who are determined by the local educational agency serving
				the school to be at risk of failing in, or dropping out of, school.
								(3)RequirementServices provided under this section shall
				not replace the regular academic program and shall be designed to expand upon
				or improve services provided as part of the school's regular academic
				program.
							(4)Duration of grantsSubgrants awarded under this section shall
				be for terms of not to exceed 3 years.
							(b)ApplicationA local educational agency that desires to
				receive a subgrant under this section shall submit an application to the State
				educational agency at such time, in such manner, and containing or accompanied
				by such information as the State educational agency may reasonably require.
				Such application shall include the following:
							(1)An assessment of the educational and
				related needs of homeless children and youths in the area served by the local
				educational agency (which may be undertaken as part of a needs assessment for
				another disadvantaged group).
							(2)A description of the services and programs
				for which assistance is sought to address the needs identified in paragraph
				(1).
							(3)An assurance that the local educational
				agency's combined fiscal effort per student, or the aggregate expenditures of
				that agency and the State with respect to the provision of free public
				education by such agency for the fiscal year preceding the fiscal year for
				which the subgrant determination is made, was not less than 90 percent of such
				combined fiscal effort or aggregate expenditures for the second fiscal year
				preceding the fiscal year for which the determination is made.
							(4)An assurance that the applicant complies
				with, or will use requested funds to comply with, paragraphs (3) through (7) of
				section 722(g).
							(5)A description of policies and procedures
				that the agency will implement to ensure that activities carried out by the
				agency will not isolate or stigmatize homeless children and youths.
							(6)An assurance that the local educational
				agency will collect and promptly provide data requested by the State
				Coordinator pursuant to paragraphs (1) and (3) of section 722(f).
							(7)A description of the policies and practices
				the local educational agency has implemented to remove barriers to the
				identification, enrollment, attendance, retention, and success in school of all
				homeless children and youths.
							(c)Awards
							(1)In generalThe State educational agency shall, in
				accordance with the requirements of this subtitle and from amounts made
				available to it under section 722(a), make subgrants on a competitive basis to
				local educational agencies that submit applications under subsection (b). Such
				subgrants shall be awarded on the basis of the need of such agencies for
				assistance under this subtitle and the quality of the applications
				submitted.
							(2)Need
								(A)In generalIn determining need under paragraph (1),
				the State educational agency may consider the number of homeless children and
				youths enrolled in preschool, elementary schools, and secondary schools within
				the area served by the local educational agency, and shall consider the needs
				of such children and youths and the ability of the local educational agency to
				meet such needs.
								(B)Other considerationsThe State educational agency may also
				consider the following:
									(i)The extent to which the proposed use of
				funds will facilitate the identification, enrollment, attendance, retention,
				and educational success of homeless children and youths.
									(ii)The extent to which the application
				reflects coordination with other local and State agencies that serve homeless
				children and youths.
									(iii)The extent to which the applicant exhibits
				in the application and in current practice (as of the date of submission of the
				application) a commitment to education for all homeless children and
				youths.
									(iv)Such other criteria as the State agency
				determines to be appropriate.
									(3)QualityIn determining the quality of applications
				under paragraph (1), the State educational agency shall consider each of the
				following:
								(A)The applicant's needs assessment under
				subsection (b)(2) and the likelihood that the program presented in the
				application will meet such needs.
								(B)The types, intensity, and coordination of
				the services to be provided under the program.
								(C)The extent to which the applicant will
				promote meaningful involvement of parents or guardians of homeless children or
				youths in the education of their children.
								(D)The extent to which homeless children and
				youths will be integrated into the regular education program involved.
								(E)The quality of the applicant's evaluation
				plan for the program.
								(F)The extent to which services provided under
				this subtitle will be coordinated with other services available to homeless
				children and youths and their families, including housing and child welfare
				services and services provided under the Individuals with Disabilities
				Education Act (20 U.S.C. 1400 et seq.), title I of the Elementary and Secondary
				Education Act of 1965 (20 U.S.C. 6301 et seq.), and similar State and local
				programs.
								(G)The extent to which the local educational
				agency will use the subgrant to leverage resources, including by maximizing
				nonsubgrant funding for the position of the liaison described in section
				722(g)(1)(J)(ii) and the provision of transportation.
								(H)The local educational agency’s use of funds
				to serve homeless children and youths under section 1113(c)(3) of title I of
				the Elementary and Secondary Education Act of 1965 (20 U.S.C.
				6313(c)(3)).
								(I)The extent to which the applicant's program
				meets such other measures as the State educational agency considers to be
				indicative of a high-quality program, including the extent to which the local
				educational agency will provide services to unaccompanied youth and
				preschool-aged children.
								(J)The extent to which the application
				describes how the applicant will meet the requirements of section
				722(g)(3).
								(d)Authorized activitiesA local educational agency may use funds
				awarded under this section for activities that carry out the purpose of this
				subtitle, including the following:
							(1)The provision of tutoring, supplemental
				instruction, and enriched educational services that are linked to the
				achievement of the same challenging State academic content standards and
				challenging State student academic achievement standards as the State
				establishes for other children and youths.
							(2)The provision of expedited evaluations of
				the strengths, needs, and eligibility of homeless children and youths,
				including needs and eligibility for programs and services (including
				educational programs for gifted and talented students, children with
				disabilities, and students with limited English proficiency, charter school
				programs, magnet school programs, and programs in vocational and technical
				education, and school nutrition programs).
							(3)Professional development and other
				activities for educators and pupil services personnel that are designed to
				heighten the understanding and sensitivity of such educators and personnel to
				the needs of homeless children and youths, the rights of such children and
				youths under this subtitle, and the specific educational needs of runaway and
				homeless youths.
							(4)The provision of referral services to
				homeless children and youths for medical, dental, mental, and other health
				services.
							(5)The provision of assistance to defray the
				cost of transportation under paragraphs (1)(J)(iii) and (4)(A) of section
				722(g), and transportation to preschool programs, not otherwise provided
				through Federal, State, or local funding.
							(6)The provision of developmentally
				appropriate early childhood development programs, not otherwise provided
				through Federal, State, or local funding.
							(7)The provision of services and assistance to
				attract, engage, and retain homeless children and youths, particularly homeless
				children and youths who are not enrolled in school, in public school programs
				and services provided to nonhomeless children and youths.
							(8)The provision for homeless children and
				youths of before- and after-school, mentoring, and summer programs in which a
				teacher or other qualified individual provides tutoring, homework assistance,
				and supervision of educational activities.
							(9)If necessary, the payment of fees and other
				costs associated with tracking, obtaining, and transferring records necessary
				to facilitate the appropriate placement of homeless children and youths in
				school or preschool programs, including birth certificates, immunization or
				other required health records, academic records, guardianship records, and
				evaluations for special programs or services.
							(10)The provision of education and training to
				the parents of homeless children and youths about the rights of, and resources
				available to, such children and youths, and other activities designed to
				increase the meaningful involvement of parents or guardians of homeless
				children or youths in the education of their children.
							(11)The development of coordination of
				activities between schools and agencies providing services to homeless children
				and youths, as described in section 722(g)(5).
							(12)The provision of pupil services (including
				counseling) and referrals for such services.
							(13)Activities to address the particular needs
				of homeless children and youths that may arise from domestic violence and
				parental mental health or substance abuse problems.
							(14)The adaptation of space and purchase of
				supplies for any nonschool facilities made available under subsection (a)(2) to
				provide services under this subsection.
							(15)The provision of school supplies, including
				supplies to be distributed at shelters or temporary housing facilities, or
				other appropriate locations.
							(16)The provision of assistance to defray the
				cost of the position of liaison designated pursuant to section
				722(g)(1)(J)(ii), not otherwise provided through Federal, State, or local
				funding.
							(17)The provision of other extraordinary or
				emergency assistance needed to enable homeless children and youths to enroll,
				attend, and succeed in school or preschool programs.
							724.Secretarial responsibilities
						(a)Review of State plansIn reviewing the State plan submitted by a
				State educational agency under section 722(g), the Secretary shall use a peer
				review process and shall evaluate whether State laws, policies, and practices
				described in such plan adequately address the problems of all homeless children
				and youths relating to access to education and placement as described in such
				plan.
						(b)Technical assistanceThe Secretary shall provide support and
				technical assistance to State educational agencies to assist such agencies in
				carrying out their responsibilities under this subtitle, and shall establish or
				designate a Federal Office of the Coordinator for Education of Homeless
				Children and Youths that has sufficient capacity, resources, and support to
				carry out the responsibilities described in this subtitle.
						(c)Notice
							(1)In generalThe Secretary shall, before the next school
				year that begins after the date of enactment of the
				Educational Success for Children and Youth
				Without Homes Act of 2009, develop and disseminate a public
				notice of the educational rights of homeless children and youths. The notice
				shall include information regarding the definition of homeless children and
				youths in section 725.
							(2)DisseminationThe Secretary shall disseminate the notice
				nationally. The Secretary also shall disseminate such notice to heads of other
				Department of Education offices, including those responsible for special
				education programs, higher education, and programs under parts A, B, C, D, G,
				and H of title I, title III, title IV, and part B of title V of the Elementary
				and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq., 6361 et seq., 6391
				et seq., 6421 et seq., 6531 et seq., 6551 et seq., 6801 et seq., 7102 et seq.,
				and 7221 et seq.). The Secretary shall also disseminate such notice to heads of
				other Federal agencies, and grant recipients and other entities carrying out
				federally funded programs, including Head Start program grantees, grant
				recipients under the Health Care for the Homeless program of the Health
				Resources and Services Administration of the Department of Health and Human
				Services, grant recipients under the Emergency Food and Shelter National Board
				Program of the Federal Emergency Management Agency, grant recipients under the
				Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.), grant recipients under
				the John H. Chafee Foster Care Independence program, grant recipients under
				homeless assistance programs administered by the Department of Housing and
				Urban Development, and recipients of Federal funding for programs carried out
				by the Administration on Children, Youth and Families of the Department of
				Health and Human Services.
							(d)Evaluation and dissemination
							(1)In generalThe Secretary shall conduct evaluation,
				dissemination, and technical assistance activities for programs that are
				designed to meet the educational needs of homeless preschool, elementary
				school, and secondary school students, and may use funds appropriated under
				section 726 to award grants to, or enter into contracts or cooperative
				agreements with, eligible entities to enable the eligible entities to carry out
				such activities.
							(2)PrioritiesThe Secretary, in awarding such grant, or
				entering into such contract or cooperative agreement, may, without regard to
				the rulemaking procedures under section 553 of title 5, United States Code,
				limit competitions to, or otherwise give priority to, entities with—
								(A)demonstrated experience in dissemination
				and technical assistance activities, including using the Internet and other
				state-of-the-art technology for efficient and cost-effective dissemination of
				information and technical assistance;
								(B)demonstrated experience in the areas of
				homelessness, serving at-risk youth, and education; and
								(C)established networks, and a history of
				collaboration, among State educational agencies, local educational agencies,
				and national organizations that provide services to homeless children and
				youths, and homeless families.
								(e)Submission and distributionThe Secretary shall require applications
				for grants under section 722 to be submitted to the Secretary not later than
				the expiration of the 120-day period beginning on the date that funds are
				available for purposes of making such grants and shall make such grants not
				later than the expiration of the 180-day period beginning on such date.
						(f)Determination by SecretaryThe Secretary, based on the information
				received from the States and information gathered by the Secretary under
				subsection (h), shall determine the extent to which State educational agencies
				are ensuring that each homeless child or youth has access to a free appropriate
				public education, as described in section 721(1). The Secretary shall provide
				support and technical assistance to State educational agencies in areas in
				which barriers to a free appropriate public education persist.
						(g)PublicationThe Secretary shall develop, issue, and
				publish in the Federal Register, not later than 90 days after the date of
				enactment of the Educational Success for
				Children and Youth Without Homes Act of 2009, a summary of the
				changes enacted by that Act and related strategies, which summary shall
				include—
							(1)strategies by which a State can assist
				local educational agencies to implement the provisions amended by the
				Act;
							(2)strategies by which a State can review and
				revise State policies and procedures that may present barriers to the
				identification, enrollment, attendance, and success of homeless children and
				youths in school; and
							(3)strategies by which entities carrying out
				preschool programs can implement requirements of section 722(g)(7).
							(h)Information
							(1)In generalFrom funds appropriated under section 726,
				the Secretary shall, directly or through grants, contracts, or cooperative
				agreements, periodically but no less frequently than every 2 years, collect and
				disseminate publicly data and information regarding—
								(A)the number of homeless children and youths
				in all areas served by local educational agencies, including homeless children
				enrolled in preschool programs described in section 722(g)(7)(A) and the type
				of living situation in which such children and youth are living when
				identified;
								(B)the education and related support services
				such children and youths receive;
								(C)the extent to which the needs of homeless
				children and youths are being met;
								(D)the academic progress being made by
				homeless children and youths, including the percent or number of homeless
				children and youths participating in State assessments; and
								(E)such other data and information as the
				Secretary determines to be necessary and relevant to carry out this
				subtitle.
								(2)CoordinationThe Secretary shall coordinate such
				collection and dissemination with other agencies and entities that receive
				assistance and administer programs under this subtitle.
							(i)ReportNot later than 4 years after the date of
				enactment of the Educational Success for
				Children and Youth Without Homes Act of 2009, the Secretary shall
				prepare and submit to the President and the Committee on Education and Labor of
				the House of Representatives and the Committee on Health, Education, Labor, and
				Pensions of the Senate a report on the status of the provision of education and
				related support services to homeless children and youths, which shall include
				information on—
							(1)the education of homeless children and
				youths; and
							(2)the actions of the Secretary and the
				effectiveness of the programs supported under this subtitle.
							725.DefinitionsIn this subtitle:
						(1)Enroll; enrollmentThe terms enroll and
				enrollment include attending classes and participating fully in
				school activities.
						(2)Formerly covered countiesThe term formerly covered
				counties means, with respect to California, San Joaquin County, Orange
				County, and San Diego County, and with respect to Arizona, Maricopa
				County.
						(3)Homeless children and youthsThe term homeless children and
				youths—
							(A)means individuals who lack a fixed,
				regular, and adequate nighttime residence (within the meaning of section
				103(a)(1)); and
							(B)includes—
								(i)children and youths who—
									(I)are sharing the housing of other persons
				due to loss of housing, economic hardship, or a similar reason;
									(II)are living in motels, hotels, trailer
				parks, or camping grounds due to the lack of alternative adequate
				accommodations;
									(III)are living in emergency or transitional
				shelters;
									(IV)are abandoned in hospitals; or
									(V)are awaiting foster care placement;
									(ii)children and youths who have a primary
				nighttime residence that is a public or private place not designed for or
				ordinarily used as a regular sleeping accommodation for human beings (within
				the meaning of section 103(a)(2)(C));
								(iii)children and youths who are living in cars,
				parks, public spaces, abandoned buildings, substandard housing, bus or train
				stations, or similar settings; and
								(iv)migratory children (as such term is defined
				in section 1309 of the Elementary and Secondary Education Act of 1965 (20
				U.S.C. 6399)) who qualify as homeless for the purposes of this subtitle because
				the children are living in circumstances described in clauses (i) through
				(iii).
								(4)Include; includingThe terms include and
				including mean that the items named are not all of the possible
				items that are covered, whether like or unlike the items named.
						(5)Local educational agency; state educational
				agencyThe terms local
				educational agency and State educational agency have the
				meanings given such terms in section 9101 of the Elementary and Secondary
				Education Act of 1965 (20 U.S.C. 7801).
						(6)SecretaryThe term Secretary means the
				Secretary of Education.
						(7)StateThe term State means each of
				the 50 States, the District of Columbia, and the Commonwealth of Puerto
				Rico.
						(8)Unaccompanied youthThe term unaccompanied youth
				means a homeless child or youth not in the physical custody of a parent or
				legal guardian.
						726.Authorization of appropriations
						For the purpose of carrying out this
				subtitle, there are authorized to be appropriated to the Secretary $300,000,000
				for fiscal year 2010 and such sums as may be necessary for each of fiscal years
				2011 through 2016.
						.
				
		3.Conforming amendmentsThe Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6301 et seq.) is amended—
			(1)in section 1111 (20 U.S.C. 6311)—
				(A)in subsection (b)(2), by adding at the end
			 the following:
					
						(L)Accountability for homeless children and
				youthsThe accountability
				provisions under this Act shall ensure that homeless children and youths (as
				defined in section 725(3) of the McKinney-Vento Homeless Assistance Act), are
				included in academic assessment, reporting, and accountability systems,
				consistent with paragraph (3)(C)(xi). Notwithstanding the requirements of
				subsection (i), the State is not required to disaggregate the assessment
				results of homeless children and youths as a separate category under
				subparagraph (C)(v).
						;
				and
				(B)in subsection (c)—
					(i)in paragraph (13), by striking
			 and after the semicolon;
					(ii)in paragraph (14), by striking the period
			 at the end and inserting ; and; and
					(iii)by adding at the end the following:
						
							(15)the State will ensure that the requirements
				of subtitle B of title VII of the McKinney-Vento Homeless Assistance Act are
				satisfied.
							;
					(2)in section 1112 (20 U.S.C. 6312)—
				(A)by striking subsection (b)(1)(O) and
			 inserting the following:
					
						(O)a description of—
							(i)how the local educational agency will
				ensure the enrollment, attendance, and success of homeless children and
				youths;
							(ii)the services the local educational agency
				will provide homeless children and youths, including services provided with
				funds reserved under section 1113(c)(3);
							(iii)the amount of funds reserved under section
				1113(c)(3);
							(iv)the needs assessment conducted to determine
				the amount of funds reserved under section 1113(c)(3);
							(v)how the amount of funds reserved under
				section 1113(c)(3) was determined and the amount of funds' relation to the
				needs assessment;
							(vi)the collaborative role of the liaison
				designated pursuant to section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless
				Assistance Act in determining the amount of funds reserved and the services
				provided; and
							(vii)the services the local educational agency
				provided homeless children and youths in the previous academic year, including
				services provided with funds reserved under section 1113(c)(3), an explanation
				of any discrepancy between the anticipated and actual use of funds, and an
				explanation of any unspent reserved
				funds;
							;
				and
				(B)in subsection (c)(1)—
					(i)in subparagraph (N), by striking
			 and after the semicolon;
					(ii)in subparagraph (O), by striking the period
			 at the end and inserting ; and; and
					(iii)by adding at the end the following new
			 subparagraph:
						
							(P)comply with the requirements of subtitle B
				of title VII of the McKinney-Vento Homeless Assistance Act that relate to the
				local educational agency.
							;
				
					(3)by striking section 1113(c)(3) (20 U.S.C.
			 6313(c)(3)) and inserting the following:
				
					(3)Reservation
						(A)In general
							(i)Funds for homeless children and
				youthsA local educational
				agency shall reserve funds under this part to assist homeless children and
				youths who are attending schools receiving assistance under section 1114 or
				1115, or schools not receiving assistance under this part, in satisfying the
				State's academic achievement standards.
							(ii)Homeless children and youthsIn this paragraph, the term homeless
				children and youths has the meaning given the term in section 725(3) of
				the McKinney-Vento Homeless Assistance Act.
							(B)Use of fundsNotwithstanding the requirements of
				subsections (b) and (c) of section 1120A, funds reserved under subparagraph (A)
				may be used to provide homeless children and youths with services not
				ordinarily provided to other students under this part, including—
							(i)providing funding for the liaison
				designated pursuant to section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless
				Assistance Act;
							(ii)providing transportation pursuant to
				section 722(g)(1)(J)(iii) of such Act;
							(iii)providing services to preschool-aged
				homeless children and homeless secondary school students;
							(iv)providing support services to homeless
				children and youths in shelters and other locations where they may live;
				and
							(v)removing barriers to homeless children and
				youths' enrollment, attendance, retention, and success in school.
							(C)Amount reservedThe amount of funds reserved under
				subparagraph (A) shall be determined collaboratively with the liaison
				designated pursuant to section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless
				Assistance Act and based upon an assessment of the needs of homeless children
				and youths in the local educational agency, including consideration of the
				following:
							(i)The percentage of students determined by
				the local educational agency to be from a low-income family using the measures
				described in subsection (a)(5).
							(ii)Available data related to child, youth, and
				family homelessness in the local educational agency, including data reported to
				the Department of Housing and Urban Development, data reported to the
				Department of Health and Human Services under the Runaway and Homeless Youth
				Act (42 U.S.C. 5701 et seq.), and data reported by Head Start, Early Head
				Start, and other preschool programs in the local educational agency.
							(iii)Information related to child, youth, and
				family homelessness in the local educational agency obtained through the
				coordination and collaboration required under subsections (f)(4) and (g)(5) of
				section 722 of the McKinney-Vento Homeless Assistance Act.
							(iv)The number of homeless children and youths
				reported by the local educational agency to the State educational agency under
				section 722(f)(3) of the McKinney-Vento Homeless Assistance Act for the
				previous school year.
							(v)Gaps in identification of homeless children
				and youths in the local educational agency, as described by the liaison
				designated pursuant to section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless
				Assistance Act.
							(vi)Transportation and other needs of homeless
				children and youths, as described by the liaison designated pursuant to section
				722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act.
							(vii)Strategies to improve or maintain academic
				achievement and high school graduation rates for homeless children and youths
				in the local educational agency.
							(D)IntegrationThe services provided to homeless children
				and youths shall, to the maximum extent practicable, integrate homeless
				children and youths with non-homeless children and youths.
						(E)Comparable servicesA local educational agency shall reserve
				such funds as are necessary under this part to provide services comparable to
				those provided to children in schools funded under this part to serve—
							(i)children in local institutions for
				neglected children; and
							(ii)if appropriate, children in local
				institutions for delinquent children, and neglected or delinquent children in
				community day school
				programs.
							;
			(4)in section 1114(b)(1)(A) (20 U.S.C.
			 6314(b)(1)(A)), by inserting and homeless children and youths as defined
			 in section 725(3) of the McKinney-Vento Homeless Assistance Act before
			 that is based on information;
			(5)by striking section 1115(b)(2)(E) (20
			 U.S.C. 6315(b)(2)(E)) and inserting the following:
				
					(E)Homeless children and youthsA child or youth who is homeless, as
				defined in section 725(3) of the McKinney-Vento Homeless Assistance Act, and
				attending any school served by the local educational agency is eligible for
				services under this
				part.
					;
			(6)in section 1118(a)(2)(E) (20 U.S.C.
			 6318(a)(2)(E)), by inserting are homeless, before are
			 disabled;
			(7)in section 1118(f) (20 U.S.C. 6318(f)), by
			 inserting parents of homeless children, before and
			 parents of migratory children;
			(8)by striking section 1821(1) (20 U.S.C.
			 6561(1)) and inserting the following:
				
					(1)Low-income studentThe term low-income student
				means a student who is determined by a local educational agency to be from a
				low-income family using the measures described in section 1113(a)(5), or a
				student who is a homeless child or youth, as defined in section 725(3) of the
				McKinney-Vento Homeless Assistance
				Act.
					;
			(9)in section 1822(b)(1) (20 U.S.C.
			 6561a(b)(1))—
				(A)by amending subparagraph (H) to read as
			 follows:
					
						(H)counseling and mentoring for at-risk
				students, including students who are homeless children and youths, as defined
				in section 725(3) of the McKinney-Vento Homeless Assistance
				Act;
						;
				(B)in subparagraph (I), by striking
			 and after the semicolon;
				(C)in subparagraph (J), by striking the period
			 at the end and inserting ; and; and
				(D)by adding at the end the following:
					
						(K)outreach activities to locate and identify
				at-risk students, including homeless children and youths, as defined in section
				725(3) of the McKinney-Vento Homeless Assistance
				Act.
						;
				(10)in section 1823(b)(1) (20 U.S.C.
			 6561b(b)(1))—
				(A)in subparagraph (F), by striking
			 and after the semicolon;
				(B)in subparagraph (G), by striking the period
			 at the end and inserting ; and; and
				(C)by adding at the end the following new
			 subparagraph:
					
						(H)describe how the strategies and activities
				will include outreach and services to homeless children and youths, as defined
				in section 725(3) of the McKinney-Vento Homeless Assistance
				Act.
						;
				(11)in section 1825(1) (20 U.S.C.
			 6561d(1))—
				(A)in subparagraph (A), by inserting ,
			 including homeless children and youths, as defined in section 725(3) of the
			 McKinney-Vento Homeless Assistance Act after at-risk
			 students; and
				(B)in subparagraph (B), by inserting ,
			 homeless children and youths (as defined in section 725(3) of the
			 McKinney-Vento Homeless Assistance Act), after racial and ethnic
			 minorities;
				(12)in section 4203(a) (20 U.S.C.
			 7173(a))—
				(A)in paragraph (10), by inserting ,
			 including homeless children and youths (as defined in section 725(3) of the
			 McKinney-Vento Homeless Assistance Act), after participating
			 students;
				(B)in paragraph (13)(B), by striking
			 and after the semicolon;
				(C)in paragraph (14), by striking the period
			 at the end and inserting ; and; and
				(D)by adding at the end the following:
					
						(15)contains an assurance that the State
				educational agency will require eligible entities to describe in the entities'
				applications under section 4204(b) how such entities will ensure the
				participation, attendance, and success of eligible homeless children and youths
				(as defined in section 725(3) of the McKinney-Vento Homeless Assistance Act),
				paying particular attention to the needs of unaccompanied
				youths.
						;
				and
				(13)in section 5203(b)(3)(L) (20 U.S.C.
			 7221b(b)(3)(L)), by inserting before the semicolon at the end the following:
			 , and the local educational agency requirements under subtitle B of
			 title VII of the McKinney-Vento Homeless Assistance Act.
			
